Citation Nr: 1230634	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-12 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a right elbow disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2012.  He and his wife, C. M., additionally testified at a hearing before a Decision Review Officer (DRO) in January 2010.  Transcripts of these hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran seeks entitlement to service connection for a right elbow disability.  He specifically contends that he incurred this disability when he slipped on oil or grease on the upper deck of the engine room of his ship, the USCGC Westwind, and fell to the lower deck.  He reported that when he fell, his elbow was caught on a deck plate snapping his arm over his head.  

A review of his service treatment records (STRs) reveals that he sought treatment in October 1975 aboard the USCGC Westwind with complaints of right elbow pain following a contusion to the elbow two days previously.  No dislocation, limitation of range of motion or guarding of movement was noted.  The impression was a right elbow contusion.  A review of his remaining STRs does not reveal any further treatment for, or complaints of right elbow pain.  His January 1981 separation examination revealed no clinical findings pertaining to an elbow disability or complaints of elbow pain.

The Veteran contended during his DRO and Board hearings that he has continued to experience elbow pain since his separation from service.  He reported that although he did not seek treatment for his elbow pain until many years after service, that he continually experienced pain in his elbow but that he would ignore it.  He testified that when he would use his elbow in certain situations, like picking things up in a certain way or throwing something, that he would experience a sharp pain.  He also reported experience extreme, chronic pain after performing mechanical functions, such as using tools when working on automobiles, or completing construction projects.  Specifically he reported that twisting actions aggravated the pain.

The first post-service evidence of a complaint of elbow pain appears in a November 2005 VA primary care consultation note where the Veteran complained of recurring elbow pain one to two times per week, lasting for about a day.  Later during an April 2008 VA orthopedic surgery consultation, he reported experiencing chronic right elbow pain associated with an injury that he incurred during the 1970s, in service.  Examination of his elbow revealed that it was symmetrical, and without erythema, swelling, crepitus, tenderness, or effusion.  Range of motion testing for his right elbow and forearm revealed normal results.  A one-centimeter, firm, round nodule was found distal and anterior to his right forearm, but was noted to be nontender to palpation and non erythemic.  The impression was right elbow pain, noted as probable traumatic osteoarthritis, and a right forearm mass, noted as a questionable ganglion.  

An April 2008 X-ray report revealed that the right radius and ulnar bones were normal.  The ulna was not completely visualized however, and the impression was that no abnormality was seen in the visualized bones.  During a May 2008 orthopedic surgery consultation, the Veteran again reported experiencing right elbow pain with movement since 1975.  He reported hitting his elbow during a fall which lacerated his skin, but required no treatment.  The consultation report referenced an MRI report of his right forearm, apparently performed in April 2008.  The report noted that his skin and subcutaneous tissue appeared normal.  The signal in the bone showed some mildly increased T2 signal in the capitates, hamate, and triquetrum, proximally.  The impression was no mass to correspond to palpable finding; however some minimal marrow edema carpals were noted.  Physical examination of his elbow revealed nearly identical findings to the April 2008 consultation.  The overall assessment was a right medial epicondyle spur and a right forearm ganglion.  

In order to determine the nature and etiology of any current right elbow disabilities, the Veteran was afforded a VA examination of his right elbow in February 2010.  The examiner noted that he could not find any evidence of treatment or complaints of pain, although there was a detailed record of other injuries.  On examination, the examiner noted no apparent distortion, no irregularity, and no palpable tenderness.  Range of motion testing of the elbow and forearm revealed normal results and no pain, weakness, fatigue, or lack of endurance after four repetitions.  The Veteran reported that he had not received recent treatment for his elbow pain and that he did not use any assistive devices.  The examiner additionally noted that his elbow joint appeared to be stable, and that he did not experience flare-ups.  In the diagnosis section of the report, the examiner noted that he had a normal examination, and that no functional impairment was elicited despite continuous complaints of pain.  The examiner additionally noted that the Veteran's pain was of an unknown etiology and that while he did sustain a contusion of the elbow approximately 30 years ago, not evidence of any continuous treatment was found.  He concluded that there was insufficient data to make a statement as to the cause of the Veteran's pain at that point.

Based on the foregoing, the Board finds that the February 2010 VA examination is inadequate where it did not provide an opinion with respect to the etiology of the Veteran's previously diagnosed right medial epicondyle spur.  See 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be provided).  Therefore, the Board finds that this claim must be remanded in order for the Veteran to be afforded a new and contemporaneous VA examination of his right elbow to determine the nature and etiology of his right medial epicondyle spur and any other diagnosed right elbow disability.

In remanding this issue, the Board notes that the Veteran is competent to report an onset of right elbow pain during his service and he is competent to report a continuity of symptomatology of right elbow pain since his separation from active service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  In determining whether service connection is warranted for a claim, the Board is primarily concerned with whether there is a continuity of symptoms since the incurrence of a claimed injury or disease in service, rather than with a continuity of treatment.  See 38 C.F.R. § 3.303(b) (2011).  Therefore, on remand, the VA examiner should recognize this lay evidence as potentially competent to support the presence of disability even where it is not corroborated by contemporaneous medical evidence.  See, too, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for his claimed right elbow disability.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all right elbow disabilities found to be present, to include the Veteran's previously diagnosed right medial epicondyle spur.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right elbow disability, to include his previously diagnosed right medial epicondyle spur, had its clinical onset during active service or is related to any in-service event, disease, or injury.  In providing this opinion, the examiner should specifically address the evidence of record that he sustained a right elbow injury as a result of a fall during his service and was later found to have suffered a right elbow contusion.  The examiner should additionally specifically address the Veteran's competent reports of a continuity of right elbow symptomatology since his separation from service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

2.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed in full.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Finally, readjudicate the Veteran's service connection claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his claim to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


